Title: To Alexander Hamilton from William S. Smith, 7 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey] Jany. 7th, 1800
Major General Hamilton,
Sir.
I have the honor to acknowledge the receipt of your Letter of the 3d. inst. I have communicated with the Contractor on that part of its contents, which relates to his department—and I flatter myself I shall have no more grounds of complaint, if I have however, I shall not be silent.
On the subject of the funeral expences—there is no other account to be presented, excepting the price of two pieces of Linen for sca[r]fs one piece of black Ribbon to tye them, two yards of Black broad Cloath, to cover the urn, and the necessary black Crape, & the expences of the Expresses to the Paul Bearers, which amounted to ten dollars, the Contractor having furnished them. I think this will not be thought extravagant or superfluous, the bills of the articles are not yet presented; when they are, with your Leave I will give an order on the Contractor, who will take the receipts of those who furnished them, & I doubt not but by a line from you, to accountant of the War Office, they will be passed as correct.
I shall give the necessary directions to the Judge Advocate, relative to the Tryal of Lt. Hoffman, & I hope Col. Ogden will be sufficiently recovered by the time Lt. Hoffman arrives, to proceed on the business.
I have the honor to be Sir,   Your most Obedt. Humble sert.

W. S. Smith, 12th. Regt.
 